Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,587 which was filed on 8/20/2018 and claims foreign priority of CHINA 201710840112.1 filed 09/18/2017. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
	In the reply file 12/21/2020, claims 1, 5, and 9 have been amended.  No additional claims have been added or canceled. Accordingly, claims 1-9 stand pending.

Response to Arguments
Applicant’s arguments filed 12/21/2020 have been fully considered but are moot in view of new grounds of rejection.

The applicant also argues that since Cai teaches away from “event content recording the information that the prompt information provided by the electronic device is different from actual traffic conditions of the actual driving route” Cai also fails to disclose “establishing a corresponding relationship between the event information, the driving information, and the pending prompt information”.  The examiner respectfully disagrees, based on the argument specified above.  Therefore, the examiner is not persuaded.
The applicant argues that none of the cited references teach “when a piece of event information is queried in the information query table, a piece of pending prompt information corresponding to the certain piece of event information is simultaneously 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US2018/0348000), hereinafter Cai, in view of Creusot (US2017/0242436) and Boudreau et al. (US2016/0006922), hereinafter Boudreau.

Regarding Claim 1:
Cai teaches:

reading the event information in the record file, acquiring driving information corresponding to the event information 
establishing a corresponding relationship between the event information, the driving information, and the pending prompt information, and establishing an information query table based on the established corresponding relationship (Cai, claims 1, [0028, 0035, 0046, 0050-0053, 0076], note a relationship is established to determine an anticipated driving route, note query application server and querying mappings based on the relationship, e.g. user to terminal or vehicle as well as other context information, note database of mappings is interpreted as establishing a query table), so that when a piece of event information is queried in the information query table, a piece of pending prompt information corresponding to the certain piece of event information is simultaneously displayed.
wherein the method is performed by at least one processor (Cai, figures 3 and 4, note processors).
Cai does not specifically teach:
A driving record video, the driving record video is used to record video information during an actual driving course corresponding to the driving route;
acquiring driving information corresponding to the event information from the driving record video;

wherein the event content is sorted into an event category, the event category comprises at least one of: navigation error information, traffic congestion error information, or road construction error information;
when a piece of event information is queried in the information query table, a piece of pending prompt information corresponding to the certain piece of event information is simultaneously displayed.
Creusot is in the same field of endeavor, navigational systems;
Creusot teaches:
A driving record video, the driving record video is used to record video information during an actual driving course corresponding to the driving route (Creusot, [0005-0006, 0026, 0044-0045], note recording sensor information during a driving course, note the sensor may be an optical camera.  When combined with the previous cited references this would be for the driving route taught by Cai and the video camera of Boudreau);
acquiring driving information corresponding to the event information from the driving record video (Creusot, [0005-0006, 0026, 0044-0045], note acquiring driving information, e.g. if travel is impacted, corresponding the event information from the sensor, e.g. recorded video.  When combined with the previous cited references this would be for the driving route/information taught by Cai and the video camera of Boudreau);

wherein the event content is sorted into an event category, the event category comprises at least one of: navigation error information, traffic congestion error information, or road construction error information (Creusot, [0005-0006, 0044-0045, 0055], note recording sensor information during a driving course, note the sensor may be an optical camera; note using reinforcing data, e.g. time, to correlate known or emerging event information, e.g. road construction error information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Creusot because this would improve the navigation of the vehicle and route (Creusot, [0003-0004]).
Boudreau is in the same field of endeavor, vehicle navigational sensors;
Boudreau teaches:
A driving record video, the driving record video is used to record video information during an actual driving course corresponding to the driving route 
acquiring driving information corresponding to the event information from the driving record video (Boudreau, [0011, 0062-0063, 0149-0150], note acquiring driving information corresponding to an event from the video).
establishing a corresponding relationship between the event information, the driving information, and the pending prompt information, and establishing an information query table based on the established corresponding relationship (Boudreau, [0062-0068], note video is aggregated and linked with additional data including event and pending prompt information and stored in databases, which is interpreted as establishing an information query table based on the relationships), so that when a piece of event information is queried in the information query table, a piece of pending prompt information corresponding to the certain piece of event information is simultaneously displayed (Boudreau, figures 5 and 6, [0068, 0096], note predicted alert level is stored in databases linked with driving and event information, such as location, and is accessed, e.g. queried, when the current location of the vehicle is within the geographic area of the pending prompt information and displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Boudreau because this would improve the experience and information available within the vehicle and larger community (Boudreau, [0005]).

Regarding Claim 2:

Cai, Creusot, and Boudreau further teach:
wherein the acquiring driving information corresponding to the event information from the driving record video comprises: extracting the time information from the event information, and searching in the driving record video for a time stamp corresponding to the time information (Cai, [0028, 0063], note time may be obtained from a time stamp obtained from the vehicle sensors; note querying the application server for driving information. When combined with the other cited references this would be for the sensors and video taught by Creusot and Boudreau) (Creusot, [0005-0006, 0044-0045, 0055], note recording sensor information during a driving course, note the sensor may be an optical camera; note querying reinforcing data, e.g. time, to correlate known or emerging event information) (Boudreau, [0062-0063, 0138, 0149-0150], note acquiring driving information corresponding to an event from the video, note extracting time information and sync information from multiple sources in a single video recording is interpreted as searching the driving video for a time stamp since that is required to sync the information); and 
extracting the event content from the event information, and acquiring, at the time stamp, the driving information according to the event category of the event content, (Cai, [0028, 0062-0064], note time may be obtained from a time stamp obtained from the vehicle sensors; note querying the application server for driving information. When combined with the other cited references this would be for the sensors and video taught by Creusot and Boudreau) (Creusot, [0005-0006, 0044-0045, 0055], note recording sensor information during a driving course, note the sensor may be an optical camera; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Creusot because this would improve the navigation of the vehicle and route (Creusot, [0003-0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Boudreau because this would improve the experience and information available within the vehicle and larger community (Boudreau, [0005]).

Regarding Claim 3:
Cai, Creusot, and Boudreau show the method as disclosed above;
Cai, Creusot, and Boudreau further teach:
wherein the acquiring, at the time stamp, the driving information according to an event category of the event content comprises: acquiring a video corresponding to a first set time period preceding the time stamp and/or a video corresponding to a second set time period succeeding the time stamp in the driving record video, in response to the event category being the navigation error information category; acquiring an image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Creusot because this would improve the navigation of the vehicle and route (Creusot, [0003-0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Boudreau because this would improve the experience and information available within the vehicle and larger community (Boudreau, [0005]).

Regarding Claim 4:
Cai, Creusot, and Boudreau show the method as disclosed above;

wherein the acquiring pending prompt information provided by the electronic map corresponding to the event information and the driving route comprises: extracting the location information from the event information, and setting a location stamp corresponding to the location information on the driving route (Cai, claims 1, 3, [0028, 0046, 0053, 0058], note obtaining, e.g. reading, driving information that comprising event information and prompt information corresponding to the driving route, note storing mappings of driving information to locations and sending those to the user for their current route, note the map may display information for the events, e.g. location stamps) (Creusot, [0005-0006, 0044-0045, 0055, 0057], note recording sensor and location information during a driving course, note tagging, e.g. stamp, are associated with route segments corresponding to the event information); and 
querying the pending prompt information provided by the electronic map corresponding to the location stamp and the time information (Cai, [0028, 0063], note querying the application server for driving information) (Creusot, [0005-0006, 0044-0045, 0055], note querying for reinforcing data to correlate known or emerging event information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of filing to modify the cited references to incorporate the teachings of Creusot because this would improve the navigation of the vehicle and route (Creusot, [0003-0004]).

Claim 5 discloses substantially the same limitations as claim 1 respectively, except claim 5 is directed to an apparatus comprising at least one processor and memory storing instructions (Cai, figures 3 and 4, note processors and memory), while claim 1 is directed to a method. Therefore claim 5 is rejected under the same rationale set forth for claim 1.

Claim 6 discloses substantially the same limitations as claim 2 respectively, except claim 6 is directed to an apparatus comprising at least one processor and memory storing instructions (Cai, figures 3 and 4, note processors and memory), while claim 2 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 2.

Claim 7 discloses substantially the same limitations as claim 3 respectively, except claim 7 is directed to an apparatus comprising at least one processor and memory storing instructions (Cai, figures 3 and 4, note processors and memory), while claim 3 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 3.

Claim 8 discloses substantially the same limitations as claim 4 respectively, except claim 8 is directed to an apparatus comprising at least one processor and memory storing instructions (Cai, figures 3 and 4, note processors and memory), while claim 4 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 4.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory computer readable storage medium executed by a processor (Cai, figures 3 and 4, note processors and memory), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman et al. (US20080071465) teaches determining road traffic conditions using multiple data sources;
Yoshikawa et al. (US2005/0027436) teaches determining differences in current traffic conditions than predicted conditions;
Fowe (US2016/0153804) teaches comparing historical and real-time traffic data;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             2/26/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152